Citation Nr: 0217574	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  00-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether the April 1978 RO rating decision to deny 
service connection for peripapillary choroiditis, both eyes, 
as secondary to service-connected tuberculosis of the spine 
with surgical fusion, inactive, should be reversed or 
amended on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than February 
22, 1999, for the grant of service connection for bilateral 
serpiginous choroiditis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
RO, which granted a February 1999 claim of service 
connection for bilateral serpiginous choroiditis, evaluated 
as 30 percent disabling effective from February 22, 1999.  
Later rating decisions increased the evaluation to 60 
percent disabling from November 7, 2000, and 100 percent 
disabling from May 31, 2002.  In the September 1999 
statement of the case (SOC), the RO determined that there 
was no CUE in the April 1978 rating decision denial of 
service connection for peripapillary choroiditis, both eyes.

The issues of entitlement to service connection for 
tuberculosis of the throat, secondary service connection for 
gastroesophageal reflux disease and secondary service 
connection for lumbar laminectomy, L5-S1, were developed for 
appellate review, but have been withdrawn.  Accordingly, the 
Board's decision herein is limited to the issues listed on 
the title page of this decision.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claim for VA 
compensation benefits.  

2.  The veteran's first claim of service connection for 
peripapillary choroiditis, both eyes, was denied in an RO 
rating decision dated in April 1978; the veteran expressed 
disagreement in December 1978; a statement of the case was 
issued in December 1978; however, the veteran failed to 
complete an appeal, and  the April 1978 RO rating decision 
became final.  

3.  At the time of the April 1978 RO rating decision finding 
that the weight of the medical evidence was against the 
veteran's claim that his peripapillary choroiditis was 
secondary to service-connected tuberculosis, the facts known 
at the time were before the adjudicator and the law then in 
effect was correctly applied, including the refusal to apply 
the benefit-of-doubt rule.  

4.  Implicit, if not explicit, in the April 1978 RO rating 
decision finding that the medical evidence shows that "no 
direct correlation can be made for certain," between the 
veteran's bilateral eye disorder and his service-connected 
tuberculosis-without reference to any favorable or more 
favorable medical evidence, is that the evidence of record 
was not in equipoise. Thus, the benefit-of-the-doubt rule 
was properly not for beneficial application.  

5.  No undebatable error in the April 1978 rating decision 
has been identified which, had such error not been made, 
would have resulted in a manifestly different outcome.  

6.  The veteran reopened a claim of service connection for 
bilateral serpiginous choroiditis when his petition to 
reopen a claim was received at the RO on February 22, 1999.  

7.  A July 1999 RO rating decision granted a reopened claim 
of service connection for bilateral serpiginous choroiditis, 
effective from February 22, 1999, the date of receipt of the 
veteran's claim.  


CONCLUSIONS OF LAW


1.  The April 1978 RO rating decision to deny service 
connection for peripapillary choroiditis, both eyes, may not 
be reversed or amended on the basis of CUE.  38 U.S.C.A. § 
5109A (West Supp. 2002); 38 C.F.R. § 3.105(a) (2002).  

2.  Under governing law, an effective date earlier than 
February  22, 1999 for the grant of service connection for 
bilateral serpiginous choroiditis, is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1-4.14, 4.84a 
Diagnostic Code 6005-6071, 6076, 6078 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
has issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Board finds that 
as applicable to this case, the requirements of the VCAA and 
implementing regulations have been met.

Looking first at the claim of CUE in the April 1978 rating 
decision, the Board notes that the authority to revise a 
prior rating decision is found in 38 U.S.C.A. § 5109(A).  As 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Livesay v. Principi, 15 Vet. App. 165 
(2002), CUE claims are not conventional appeals, but rather 
are requests for revisions of previous decisions.  
Additionally, the definition of "claimant" in the VCAA 
includes a person applying for or seeking benefits, but does 
not encompass a person seeking a revision of a final 
decision based upon CUE.  Thus, the provisions of the VCAA 
are not applicable to claims of CUE.  Livesay v. Principi, 
15 Vet. App. at 178-79.  

The duty to assist and notify provisions of the VCAA, 
however, do apply to the claim for an earlier effective date 
for the grant of service connection for bilateral 
serpiginous choroiditis.  In this regard, the Board is 
satisfied that these duties have been adequately discharged 
by VA.  It is noted that the September 1999 statement of the 
case (SOC), and the March and September 2000 supplemental 
statements of the case (SSOC's) clearly explained why the 
evidence submitted to date did not support an effective date 
prior to the February 22, 1999 receipt of his petition to 
reopen a claim of service connection.  In connection with 
the veteran's claim for an increased rating for bilateral 
serpiginous choroiditis, which was adjudicated during the 
course of the appeal, he was notified in a July 2002 letter 
of the evidence VA would attempt to obtain on his behalf.  
He was also notified of what evidence and information was 
his responsibility to obtain.  The Board finds that this 
evidence is sufficient to meet to the duty to notify 
responsibility as set forth in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Additionally, all identified VA 
and private treatment records have been obtained which are 
pertinent to the appeal.  Thus, both the duty to assist and 
notice provisions of VCAA have been met in this case, and 
further development of the earlier effective date issue 
would serve no useful purpose.  

Clear and Unmistakable Error in an April 1978 RO Rating 
Decision

Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of CUE. Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. § 5109A(a) (West Supp. 2002); 38 C.F.R. § 
3.105(a) (2002).

The Court has held that CUE is a very specific and rare kind 
of error of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Thus, a clear and 
unmistakable error must be outcome determinative.  Yates v. 
West, 213 F.3d 1372 (Fed. Cir. 2000).  

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001); See Porter v. Brown, 5 Vet. App. 233 (1993).  As for 
VA medical records in particular, the constructive-notice-
of-records rule established in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), is inapplicable to a claim of CUE in RO 
decisions rendered prior to Bell because Russell requires 
only that the "law that existed at the time" of the prior 
final adjudication be considered.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).

For a claim of CUE to be reasonably raised, the claimant 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be CUE on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996), citing to Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, 
nonspecific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 6 
Vet. App. at 44-45.  Where a claimant fails to reasonably 
raise a CUE claim as set forth above, there is no 
requirement to address the merits of the issue.  Fugo, 6 
Vet. App. at 45.  In other words, if the error alleged is 
not the type of error that, if true, would be CUE on its 
face; or if the claimant is only asserting disagreement with 
how the RO evaluated the facts before it; or if the claimant 
has only alleged a failure on the part of VA to fulfill its 
duty to assist; or if the claimant has not expressed with 
specificity how the application of cited laws and 
regulations would dictate a manifestly different result, 
then the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  See Luallen v. Brown, 8 Vet. 
App. 92 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

The November 2002 argument of the veteran's representative 
has been considered carefully.  The first argument is that 
the April 1978 rating decision included an error of fact in 
finding that a February 1978 VA medical opinion was not 
favorable to the veteran's claim of service connection for 
his bilateral eye disorder.  The veteran's representative 
argues that the medical opinion was, in fact, favorable to 
the claim.  The Board disagrees.  The February 1978 VA 
medical opinion was: 

[T]he etiology of the [veteran's peripapillary 
choroiditis] can only be presumed on the basis of 
systemic findings in the work-up.  Though findings 
consistent [with] T.B. have been found, no direct 
correlation can be made for certain.  

The April 1978 RO rating decision determined that the above 
medical opinion was not favorable since no direct 
correlation could be made for certain.  The argument of the 
veteran's representative that the medical opinion was, in 
fact, favorable amounts to no more than a disagreement with 
the interpretation of the February 1978 VA medical opinion.  
While the Board has thoughtfully considered the argument, 
the Board can not conclude that any such error of fact was 
undebatable.  Thus, any such error was not CUE, because a 
finding of CUE requires that the error, otherwise 
prejudicial, must appear "undebatable."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  The Board finds that the April 
1978 rating decision's finding, that the February 1978 VA 
medical opinion was unfavorable, is not CUE.  At most, the 
representative raises an interpretation of the February 1978 
medical opinion which is debatable at best.  No CUE is 
shown.  

The representative also argues that the September and 
November 1977 impression and note of a VA physician, in 
fact, supported the veteran's claim.  A September VA 
examiner's impression was Choroiditis, low grade, extending, 
with note that: 
	
This p[atien]t has a history of chest wall tuberculosis 
and tuberculosis of the lower spine.  This could very 
well be tuberculosis.  A low grade choroiditis can 
occur in patients who have a strong immunity to T.B., 
such as acquired from previous infection.  

In November 1977, the same VA physician noted:

This p[atien]t's condition has been thought in the past 
to be connected or caused by tuberculosis.  Presently 
there is doubt as to the etiology[,] and due to the 
rarity of the condition it could be difficult to prove.  

Once again, the Board concludes that the representative 
raises an interpretation of September and November 1977 
medical evidence which is, at most, debatable, and thus not 
CUE.  The September medical statement is speculative, and 
thus, the Board is unable to conclude that the RO committed 
undebatable error in finding that this statement was not 
supportive of the veteran's claim.  As for the November 1977 
medical statement, it is not clear who previously "thought" 
the veteran's eye condition was caused by his tuberculosis-
whether the veteran himself thought this, or this physician, 
or another physician at the VA or other medical facility, is 
unclear from the statement.  In any event, the physician's 
November 1977 statement does not appear to agree with the 
previous "thought" that there was a connection, and-to the 
contrary, confesses "doubt" as to the etiology of the 
veteran's eye disorder.  While the veteran's representative 
raises, perhaps, a valid interpretation of the November 1977 
VA medical statement, the Board cannot conclude that the 
RO's finding that the statement was unfavorable to the 
claim, was, as a matter of undebatable fact, CUE.  Rather, 
the medical statements of September 1977, November 1977 and 
February 1978 were, at best, debatable.  CUE is "a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The RO's findings 
regarding those medical statements are not undebatable, and 
reasonable minds may differ.  The facts pointed to by the 
veteran and his representative fall short of the sort of 
obvious error of fact required for a hindsight finding of 
CUE.  

The veteran's representative also argues that it was error 
of law for the April 1978 rating decision not to apply the 
benefit-of-the doubt provision of 38 C.F.R. § 3.102 (1977), 
given that the RO found that the above cited VA medical 
statements showed no "definite medical correlation."  The 
argument is that the RO erred, as a matter of law, in 
requiring that the 1977 and 1978 medical evidence show more 
than a definite medical correlation.  

The argument confuses the wording of the 1977 and 1978 
medical evidence, with the burden of proof actually used by 
the RO in the April 1978 rating decision.  That is, the RO 
did not deny the claim on the basis that the evidence failed 
to show a required "definite medical correlation."  Rather, 
the RO merely found that the medical evidence did not 
support the claim of service connection for an eye disorder, 
secondary to service-connected tuberculosis of the spine.  
In doing so, the RO cited to and reasonably interpreted the 
medical evidence of record, which demonstrated "no direct 
correlation for certain."  The November 2002 argument of the 
veteran's representative is that the RO failed to properly 
apply the benefit-of-the doubt rule found at 38 C.F.R. 
§ 3.102, which states:  

When after consideration of all evidence and material 
of record, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be 
given to the claimant.  

The April 1978 RO rating decision did not find that there 
was an approximate balance of positive and negative evidence 
regarding the claim of service connection.  The RO rating 
decision notes no evidence positive to the veteran's claim, 
but, as detailed above, points to indefinite and uncertain 
medical opinion evidence.  The salient point is that the RO 
found that the medical evidence-albeit indefinite and 
uncertain and couched in terms unfortunate for interpreting 
VA regulation, was against the claim.  Therefore, with no 
approximate balance of positive and negative evidence, there 
was no doubt to be resolved in the veteran's favor.  

The representative's argument, however, represents little 
more than a disagreement as to how the medical evidence was 
interpreted and evaluated, and as such, cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  While 
it is regrettable that the RO's April 1978 decision includes 
the statement, "[I]n the absence of any definite medical 
correlation...," implicit in the April 1978 RO rating decision 
finding that the medical evidence shows that "no direct 
correlation can be made for certain," between the veteran's 
bilateral eye disorder and his service-connected 
tuberculosis-without reference to any favorable or more 
favorable medical evidence, is that the evidence of record 
was not in equipoise.  Thus, the benefit-of-the-doubt rule 
was properly not for beneficial application.  

While, a clarifying VA medical opinion might have been 
requested today, under VCAA, a determination of CUE must be 
based on the record and law that existed at the time of the 
prior adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  

The Board notes that recently in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) rendered 
several holdings which were subsequently addressed in a 
precedent opinion of the VA General Counsel.  In VAOPGCPREC 
12-2001 it was held, in essence, that Roberson conflicted 
with other case law of the Federal Circuit and did not 
overrule the conflicting cases. Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

Effective Date of Service Connection for Bilateral 
Serpiginous Choroiditis.

The veteran's original and first claim of service connection 
for peripapillary choroiditis, both eyes, was denied in an 
RO rating decision dated April 14, 1978.  He was afforded 
notice of the denial later that month, and his expressed 
disagreement was received at the RO in December 1978.  A SOC 
was issued in December 1978, but the veteran failed to 
complete any appeal-that is, the record contains no reply 
from the veteran within 60 days of the mailing of the SOC or 
within one year of the notice of the RO decision to deny.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  Neither the veteran nor his representative have 
argued that the veteran did not receive the April 1978 
notice of rating decision or the December 1978 SOC.  (The 
veteran next contacted the RO in September 1980, almost two 
years later, regarding a matter not pertinent to the 
appeal).  

The vague and generalized arguments of the veteran and his 
representative that the December 1978 NOD somehow provides a 
basis for a grant of an earlier effective date is without 
basis in VA regulation.  Generally, a claimant has one (1) 
year from the date of notification of the rating decision to 
file a NOD to initiate the appeal process.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991).  In order to complete the appeal, 
a claimant must file a substantive appeal within sixty (60) 
days of the mailing date of the SOC, or within the remaining 
time, if any, of a one (1) year period beginning on the date 
of notification of the rating decision.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2002); See 
Roy v. Brown, at 556.  

VA regulations in effect both in 1978 and presently provide 
that in such circumstances the claim will be considered 
abandoned after the expiration of the one year period, and 
action will not be taken unless a new claim is received.  If 
there is a failure to comply with the law or regulations, it 
is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1994).  Significantly, regulations also specifically 
direct that if the right to benefits is finally established, 
compensation based on such evidence "shall commence no 
earlier than the date of filing the new claim."  38 C.F.R. 
§ 3.158(a).  (Emphasis added).  Since the veteran failed to 
complete an appeal by December 1979, the April 1978 RO 
rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103. 

The veteran reopened a claim of service connection for 
bilateral serpiginous choroiditis when his instant petition 
to reopen a claim on appeal was received at the RO on 
February 22, 1999.  The July 1999 RO rating decision granted 
a reopened claim of service connection for bilateral 
serpiginous choroiditis, effective from February 22, 1999-
the date of receipt of the veteran's new claim.  The Board 
finds no basis for an earlier effective date for the grant 
of service connection under any of the above laws and 
regulations, particularly 38 C.F.R. § 3.158(a).  

Moreover, the assignment of effective dates of VA awards is 
generally governed by 38 U.S.C.A. § 5110(a), which provides 
that, unless specifically provided otherwise, the effective 
date of an award based on an original VA claim of 
compensation or a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  (Emphasis added).  The implementing regulation 
also provides that the effective date of compensation based 
on an original claim for service connection or a claim 
reopened after final disallowance is the "date of receipt of 
the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  (Emphasis added).  Thus, even 
if the veteran's eye disorder were found to have been 
diagnosed prior to his February 1999 claim, since the 
effective date would remain the "later" of the date of 
receipt of claim or date of entitlement (presumably, date of 
first diagnosis), there is no basis for the assignment of an 
earlier effective date.  The arguments of the veteran and 
his representative must fail.  

The Board also notes that the VA medical evidence of record 
developed during the one year period prior to this February 
22, 1999 petition to reopen a claim does not provide a basis 
for an earlier effective date based on the receipt of an 
informal claim.  While the veteran submits medical evidence 
of a diagnosis on private examination prior to February 22, 
1999, this information provides no basis in VA law for an 
earlier effective date for the grant of service connection 
for the disability at issue.  That is, as February 22, 1999 
is the date of receipt of the veteran's reopened claim for 
service connection for a bilateral eye disorder, even if a 
VA medical diagnosis demonstrated such a disorder related to 
service prior to that date, February 22, 1999 would remain 
the "later" of the two dates, and the proper effective date 
for the grant of service connection would remain as February 
22, 1999 under 38 C.F.R. § 3.400(b)(2) (effective date of 
award is date of receipt of claim or the date entitlement 
arose, whichever is "later") and 38 C.F.R. § 3.158(a).  

In summary, the Board observes that neither the veteran nor 
his representative disputes that February 22, 1999 is the 
date of receipt of a petition to reopen a claim of service 
connection for a bilateral eye disorder secondary to 
service-connected disability.  Rather, the veteran and his 
representative simply request an unspecified earlier 
effective date for the grant of service connection for the 
bilateral serpiginous choroiditis based on vague and general 
references to his December 1978 NOD, as well as to medical 
evidence dated prior to February 1999 which shows an earlier 
diagnosis of the condition.  While the argument of the 
veteran and his representative might appear to be logical in 
the sense that the veteran may have been diagnosed with the 
eye disorder prior to February 1999, their arguments are 
wholly without legal merit, since VA law and regulations 
require that the effective date of service connection is the 
later of either the date of receipt of claim, or the date 
entitlement arose.  That is, even if a diagnosis is shown 
prior to February 1999, the effective date would be the 
"later" of any such date and the February 22, 1999 claim.  
Moreover, as already noted above, 38 C.F.R. § 3.158(a) 
requires a new claim to be filed following an abandonment of 
a prior claim, which is subsequently granted.  

In conclusion, the 1978 prior claim, April 1978 unappealed 
rating decision and NOD, and December 1978 SOC provide no 
basis for an effective date prior to the present claim 
received on February 22, 1999.  While the veteran may feel 
that service connection should be granted effective from the 
date of first diagnosis, he and his representative point to 
no law or regulation in support of their argument, and the 
Board can find no such support.  For the above reasons, the 
Board finds that the requirements for an effective date 
earlier than February 22, 1999, for the grant of service 
connection for bilateral serpiginous choroiditis are not 
met.  


The claims on appeal are denied.  


ORDER

No CUE exists in an April 1978 RO rating decision to deny 
service connection for peripapillary choroiditis, both eyes.  

An effective date earlier than February 22, 1999, for the 
grant of service connection for bilateral serpiginous 
choroiditis is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

